            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE            :     No.: 4:18-CV-02096
LINE COMPANY, LLC,                   :
                                     :
          Plaintiff,                 :     (Judge Brann)
                                     :
     v.                              :
                                     :
CERTAIN EASEMENTS AND                :
RIGHTS OF WAY NECESSARY TO           :
CONSTRUCT, OPERATE AND               :
MAINTAIN A 30” NATURAL GAS           :
TRANSMISSION PIPELINE, IN            :
NORTHMORELAND TOWNSHIP,              :
WYOMING COUNTY,                      :
PENNSYLVANIA, TAX PARCEL             :
NUMBER 19-013.0-057-00-00-00,        :
LARRY WILSON and MARY ANN            :
WILSON, and ALL UNKNOWN              :
OWNERS.                              :
                                     :
          Defendants.                :

                                ORDER

                            JANUARY 9, 2019

     AND NOW, in accordance with the Memorandum Opinion of this same

date, IT IS HEREBY ORDERED that:


     1.   Plaintiff Transcontinental Gas Pipe Line Company, LLC’s Motion for

          Partial Summary Judgment is GRANTED. November 21, 2018, ECF

          No. 10.



                                    1
2.   Plaintiff Transcontinental Gas Pipe Line Company, LLC’s Motion for

     Preliminary Injunction is GRANTED. December 10, 2018, ECF No.

     13.

3.   By January 22, 2019 Plaintiff Transcontinental Gas Pipe Line

     Company, LLC shall post a surety bond with the Clerk of Court in the

     amount of $50,000.00 payable to “Clerk, U.S. District Court” and

     forwarded to the United States Courthouse and Federal Building,

     Suite 401, 240 West Third Street, Williamsport, Pennsylvania 17701.

     The surety bond will be held in the vault located in the Clerk’s Office,

     Middle District of Pennsylvania, Williamsport Division.

4.   Commencing immediately, pursuant to the Order of the Federal

     Regulatory Commission dated February 3, 2017, Plaintiff

     Transcontinental Gas Pipe Line Company, LLC is granted access to,

     possession of and entry to the rights of way allowed under that Order

     for the above captioned property.

5.   In the event of violation of this Order, and the February 3, 2017 Order

     of the Federal Regulatory Commission, or interference with

     Transcontinental Gas Pipe Line Company, LLC’s possession of the

     subject property, law enforcement, including the United States

     Marshal’s Service, is authorized to investigate and arrest any persons

     found in violation and contempt of this Order.
                                  2
6.   Transcontinental Gas Pipe Line Company, LLC shall record this

     Order in the Office of the Recorder of Deeds for the county in which

     the subject property is located.



                               BY THE COURT:



                               s/ Matthew W. Brann
                               Matthew W. Brann
                               United States District Judge




                                  3
